Citation Nr: 0813531	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-07 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION


The appellant is the surviving spouse of the veteran, who 
served with Recognized Guerilla and the Regular Philippine 
Army from August 1944 to November 1945.  The veteran died in 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's death in July 1991 was caused by cardio 
respiratory arrest due to pneumonia hypostatic with SIP 
Sugus-pubic prostatectomy, as another significant condition 
contributing to the death.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for entitlement to service connection for the cause 
of the veteran's death, non-service connected pension 
benefits and accrued benefits.  In March 2005, she was 
inflormed of the evidence needed to process a claim for DIC.  
In a VCAA letter of May 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  She was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on her behalf; it also in essence told her to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With regard to the requirement of notice with respect to the 
effective date of the award the appellant was not provided 
notice.  However, the Board finds that the appellant's claim 
is being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not 
informed of the same.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that she was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. Her statements 
prove that she understood the evidence necessary to establish 
entitlement.  As such, even if there were some type of 
problem with the notice provided by the RO, the Board finds 
that there have been no notice errors that have resulted in 
any prejudice to the appellant or affected the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service personnel records and private 
medical treatment records have been obtained.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran was not service-connected for any disease or 
injury during his lifetime.  The appellant alleges that the 
veteran's death should be service connected as his death 
causing conditions were acquired in service and had been 
present since then.  The appellant as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
her statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran had Recognized Guerilla Service and service with 
the Regular Philippine Amy from August 1944 to November 1945.  
He died in July 1991.  The immediate cause of death was 
cardio respiratory arrest due to pneumonia hypostatic with 
SIP Sugus-pubic prostatectomy, as another significant 
condition contributing to the death.  At the time of death, 
service connection was not in effect for any disability.  
Furthermore, there is no competent evidence linking the fatal 
disease process to service.  The appellant has submitted a 
joint affidavit form two of her neighbors who stated that 
they knew the veteran and attested that he was sickly and 
suffering from various diseases and sickness and he was 
always coughing.  However, while the appellant's neighbors 
are competent to state what they observed as far as 
symptomatology, they are not competent to render opinions as 
to medical causation.  See Espiritu, supra and Layno, supra.  
Therefore, their statements do not provide a nexus to 
service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death.  The preponderance of the 
evidence if against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


